     Case 1:19-cr-00244-DAD-BAM Document 71 Filed 09/01/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRYAN BARTUCCI
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00244 DAD-BAM
12                        Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13    vs.
14    BRYAN BARTUCCI,                               DATE: December 8, 2021
                                                    TIME: 1:00 p.m.
15                        Defendant.                JUDGE: Hon. Barbara A. McAuliffe
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the status conference regarding the above-captioned matter now set for

20   status conference before the Honorable Barbara A. McAuliffe on September 8, 2021, may be

21   continued for further status conference on December 8, 2021, at 1:00 p.m.

22          The parties have had several discussions regarding resolution and anticipate a plea offer

23   will be forthcoming soon of both of Mr. Bartucci’s cases in the near future. Defense will then

24   need time to review the offer with Mr. Bartucci.

25          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded

26   through and including September 8, 2021, because there is good cause for the requested

27   continuance and the ends of justice outweigh the interest of the public and the defendant in a

28   speedy trial. Specifically, the parties agree that this continuance is necessary for defense
     Case 1:19-cr-00244-DAD-BAM Document 71 Filed 09/01/21 Page 2 of 2


 1   preparation and investigation purposes and to permit time for the parties to complete their plea

 2   negotiations.

 3
 4                                                         Respectfully submitted,
 5
                                                           PHILLIP TALBERT
 6                                                         Acting United States Attorney
 7   DATED: September 1, 2021                              /s/ Kimberly A. Sanchez
                                                           KIMBERLY A. SANCHEZ
 8                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
 9
10
                                                           HEATHER E. WILLIAMS
11                                                         Federal Defender
12   DATED: September 1, 2021                              /s/ Charles J. Lee
                                                           CHARLES J. LEE
13                                                         Assistant Federal Defender
                                                           Attorney for Defendant
14                                                         BRYAN BARTUCCI
15
16
17                                               ORDER
18           IT IS SO ORDERED that the status conference is continued from September 8, 2021, to
19   December 8, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is
20   excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A).
21
22   IT IS SO ORDERED.
23
        Dated:       September 1, 2021                        /s/ Barbara   A. McAuliffe            _
24                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28

      Bartucci: Stipulation and [Proposed]           -2-
      Order to Continue Status Conference
